Citation Nr: 9906150	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 RO rating decision which denied 
service connection for PTSD.  This is the only issue on 
appeal at this time.  The veteran testified an an RO hearing 
in October 1996, and he failed to report for a Travel Board 
hearing in September 1998.

The Board notes that a prior final RO decision denied a claim 
for service connection for other types of psychiatric 
disorders (including a psychosis), and an October 1998 RO 
decision denied an application to reopen that claim.  Such 
issue is not currently on appeal.  

REMAND

The veteran claims he has PTSD related to stressors he 
experienced during service in Vietnam.  His claim for service 
connection for PTSD is well grounded, and the file shows 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Gaines v. West, 11 
Vet.App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

The veteran served on active duty in the Army from February 
1969 to September 1970.  His service personnel records 
indicated he had a tour of duty in Vietnam from August 1969 
to September 1970; his primary duties were those of a 
military policeman (MP); and while in Vietnam he was assigned 
to the 300th MP Company and then to the 458th Transportation 
Company.  He was awarded various service decorations, but no 
medals evincing combat.  His service records do not otherwise 
show he engaged in combat. 

The veteran's service medical records show no psychiatric 
disorder.  Post-service medical records show various 
psychiatric diagnoses including, recently, PTSD.  In written 
statements and in his RO hearing testimony, the veteran 
described various events in Vietnam which he considers to be 
service stressors.  The RO has denied the claim for service 
connection for PTSD on the basis that service stressors have 
not been verified.  Since it is not shown that the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish that they occurred; rather his 
stressors must be established by service records or other 
credible supporting evidence;  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  It 
appears the RO has not made any efforts to verify the 
veteran's alleged Vietnam stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
in the judgment of the Board such should be accomplished as 
part of the VA's duty to assist him with his claim.  The 
Board notes that the USASCRUR was, until recently, known as 
the U.S. Army & Joint Services Environmental Support Group 
(ESG).  While the RO has referred to documents purportedly 
received from the ESG, it appears from the file that the RO 
may mistakenly be referring to the veteran's service 
personnel records which were received from the National 
Personnel Records Center (NPRC), and that there has been no 
contact with the ESG (now USASCRUR) in an attempt to verify 
stressors.

In addition to verifying stressors, on remand the RO should 
also secure any recent psychiatric treatment records.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  The veteran 
should also undergo a VA compensation examination to 
determine whether there is a clear diagnosis of PTSD under 
the standards of DSM-IV.  38 C.F.R. § 4.125; Cohen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the veteran 
another opportunity to provide any more 
details concerning service stressors 
related to his claim for service 
connection for PTSD.  Thereafter (and 
regardless of whether or not the veteran 
provides more details), the RO should 
forward statements of his alleged 
stressors, his service personnel records, 
and any other evidence pertinent to 
stressors, to the USASCRUR, and that 
organization should be asked to attempt 
to verify his alleged Vietnam stressors.  
Any service department history of the 
veteran's units, while he was in Vietnam, 
should also be obtained.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
treatment since 1996.  The RO should 
obtain copies of the related medical 
records.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination relative to his claim for 
service connection for PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  All psychiatric disorders 
should be diagnosed.  Any diagnosis of 
PTSD should be in accordance with DSM-IV.  
If PTSD is diagnosed, the doctor should 
identify the stressors which are believed 
to be the cause of the condition, and the 
doctor should explain why such stressors 
are sufficient under DSM-IV.

Thereafter, the RO should review the claim for service 
connection for PTSD.  If the claim is denied, the veteran and 
his representative should be issued a supplemental statement 
of the case, and given an opportunity to respond, before the 
case is returned to the Board.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 4 -


- 1 -


